Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Friend, et al., US 2016/0311465 A1, in view of Skoskiewicz, et al., US 2010/0201829 A1.
As per Claim 1, Friend teaches a shovel (¶ 53) comprising: 
a lower traveling body (¶ 53; loader 150 of Figure 2); 
an upper turning body mounted on the lower traveling body (¶ 53; bucket 175 of Figure 2); 
a transmitter and a receiver mounted on the upper turning body (¶¶ 32-33, 55); and 
a controller configured to generate information related to a target flight position of an autonomous aerial vehicle (¶ 26).  
Friend does not expressly teach that the transmitter is configured to transmit a command from the controller to the autonomous aerial vehicle. Skoskiewicz teaches that the transmitter is configured to transmit a command from the controller to the autonomous aerial vehicle (¶ 93).  It would have been 
As per Claim 2, Friend does not expressly teach that the receiver is configured to receive information from the autonomous aerial vehicle.  Skoskiewicz teaches that the receiver is configured to receive information from the autonomous aerial vehicle (¶¶ 99-100).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 3, Friend does not expressly teach a power feeder configured to feed power to the autonomous aerial vehicle.  Skoskiewicz teaches a power feeder configured to feed power to the autonomous aerial vehicle (¶¶ 53-54).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 4, Friend teaches a shovel (¶ 53) comprising: 
a lower traveling body (¶ 53; loader 150 of Figure 2); 
an upper turning body mounted on the lower traveling body (¶ 53; bucket 175 of Figure 2); 
a transmitter, a receiver (¶¶ 32-33), and a display device mounted on the upper turning body (¶¶ 30-31); and 
a controller configured to generate information related to a target flight position of an autonomous aerial vehicle (¶ 93), wherein the transmitter is configured to transmit the information related to the target flight position to the autonomous aerial vehicle (¶ 20).  
Friend does not expressly teach that the target flight position is a position that is higher by a predetermined height relative to a predetermined point on the shovel and is away by a predetermined distance relative to the predetermined point.  Skoskiewicz teaches that the target flight position is a position that is higher by a predetermined height relative to a predetermined point on the shovel and is away by a predetermined distance relative to the predetermined point (¶¶ 69-70; based on determined 
As per Claim 5, Friend teaches that the autonomous aerial vehicle includes an image capturing device, the receiver is configured to receive position information of the autonomous aerial vehicle, and the controller is configured to generate the information related to the target flight position based on the position information of the autonomous aerial vehicle (¶¶ 30-31).
As per Claim 6, Friend teaches that the information related to the target flight position is either information related to a position of the shovel or a combination of the information related to the position of the shovel and information related to an orientation of the shovel (¶¶ 20-21).
As per Claim 7, Friend teaches that the autonomous aerial vehicle includes an image capturing device (¶¶ 42, 48).
As per Claim 8, Friend teaches an autonomous aerial vehicle (¶¶ 39-41) comprising: 
an image capturing device configured to capture an image of a shovel (¶¶ 42, 48); and 
a transmitter configured to transmit the image captured by the image capturing device (¶¶ 32-33). 
Friend does not expressly teach a controller configured to obtain a position of the shovel based on the image.  Skoskiewicz teaches a controller configured to obtain a position of the shovel based on the image (¶¶ 73-74, 77).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 9, Friend teaches that the controller is further configured to obtain position information of the autonomous aerial vehicle (¶¶ 30-31).
As per Claim 10, Friend teaches that the transmitter is further configured to transmit the position information to the shovel (¶¶ 26, 30-31).

As per Claim 12, Friend teaches: a receiver configured to receive information related to a target flight position (¶¶ 33-36), the information being generated by the shovel based on information related to the position of the shovel or a combination of the information related to the position of the shovel and information related to an orientation of the shovel (¶¶ 20-21).
As per Claim 13, Friend teaches an autonomous aerial vehicle (¶¶ 39-41) comprising a receiver configured to receive information (¶¶ 32-33) generated by a shovel (¶ 53).  
Friend does not expressly teach a controller configured to determine a target flight position based on the information generated by the shovel, wherein the target flight position is a position that is higher by a predetermined height relative to a predetermined point on the shovel and is away by a predetermined distance relative to the predetermined point.  Skoskiewicz teaches a controller configured to determine a target flight position based on the information generated by the shovel (¶¶ 56, 73, 76), wherein the target flight position is a position that is higher by a predetermined height relative to a predetermined point on the shovel and is away by a predetermined distance relative to the predetermined point (¶¶ 69-70; based on determined positions and ranging measurements).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 14, Friend teaches a transmitter configured to transmit position information of the autonomous aerial vehicle to the shovel (¶¶ 30-32).
As per Claim 15, Friend does not expressly teach a transmitter configured to transmit identification information of the autonomous aerial vehicle to the shovel.  Skoskiewicz teaches a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661